Dissenting Opinion by
Judge MacPhail:
I respectfully dissent.
In tbe absence of a gross abuse of discretion on tbe part of tbe municipal officials involved who are in tbe best position to balance tbe necessity of raising additional revenue against tbe adverse impact of tbe proposed tax, I believe we should affirm tbe action of tbe school board in imposing this tax whether or not we, as a Court, may be of tbe opinion that tbe tax is unreasonable. Tbe impact of tbe tax in tbe instant case is- not unlike that which we approved in Smith v. Southern York County School District, 44 Pa. Com*38monwealth Ct. 227, 403 A.2d 1034 (1979), petition for allowance of appeal denied, December 10, 1979.
I would affirm the judgment of the Court of Common Pleas of Lancaster County.